TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00698-CR



                           Joseph Christopher Escamilla, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
        NO. 30,953, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                               MEMORANDUM OPINION


               In March 2005, appellant Joseph Christopher Escamilla pleaded guilty to the

aggravated sexual assault of a child. See Tex. Penal Code Ann. § 22.021 (West Supp. 2008). The

district court found that the evidence substantiated appellant’s guilt, deferred adjudication,

and placed appellant on community supervision for ten years. At a November 2007 hearing on the

State’s motion to adjudicate, appellant pleaded true to all but one of the alleged violations of the

conditions of supervision. The court adjudged him guilty and assessed punishment at twenty years

in prison and a $2,000 fine.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684

(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief

and was advised of his right to examine the appellate record and file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                  The judgment of conviction is affirmed.




                                                 ___________________________________________

                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Affirmed

Filed: December 30, 2008

Do Not Publish




                                                    2